DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.  Claims 11-15 have been cancelled.  Claims 1-10 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chien et al  (US 2012/0189750 A1)(hereinafter Chien) for the reasons set forth in rejecting the claims in the last Office action.
Regarding Claim 6, Chien discloses the combination a combination comprising an olfactory effective amount of a cyclohexanecarboxylic acid and a flavor compound selected from the group consisting of a consumable acid and a bitter-tasting substance (consumable comprises about 0.0001 to 0.1 percent (olfactory effective amount) of an ester compound of 5-CQA (consumable, cyclohexanecarboxylic acid) and aspartame (bitter flavor compound); paragraphs [0001]-[0003], [0026]-[0028], table 1).  Chien further discloses wherein the cyclohexanecarboxylic acid is (1S,3R,4R,5R)-3-[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propen-1-yl]oxyl-1,4,5-trihydroxycyclohexanecarboxylic acid (ester compound is selected from 5-CQA; paragraphs [0026]-[0028], table 1) and the flavor compound is the 
Regarding Claim 10, Chien discloses the combination of claim 6, and Chien further discloses wherein said combination further comprises an olfactory effective amount of a compound selected from: (1S,3R,4R,5R)-3,4-bis[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propenyl] oxy]-1,5-dihydroxy-cyclohexanecarboxylic acid (consumable comprises 4,5-diCQA in an amount of between about 0.0001 and about 0.1 percent by weight (olfactory effective amount); paragraphs [0025]-[0028], table 1).
Chien further discloses wherein the cyclohexanecarboxylic acid is a compound selected from: (1S,3R,4R,5R)-3,4-bis[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propenyl]oxy]-1,5-dihydroxy-cyclohexanecarboxylic acid (consumable comprises 4,5-diCQA; paragraphs [0025]-[0028], table 1); and a mixture thereof and the flavor compound is the bitter-tasting substance (consumable comprises aspartame (bitter-tasting substance); paragraphs [0001]-[0003]; claim 3).
Regarding Claim 7, Chien discloses the combination of claim 10, and Chien further discloses wherein the olfactory effective amount is from about 1 part per billion to about 1000 parts per million (ester compounds are present in an amount of between about 0.0001 and about 0.1 percent by weight, which is 1 ppm to 1000 ppm; paragraphs [0024]-[0026]).
Regarding Claim 8, Chien discloses the combination of claim 10, and Chien further discloses wherein the olfactory effective amount is from about 50 parts per billion to about 100 parts per million (ester compounds are present in an amount of between about 0.0001 and about 0.1 percent by weight, which is 1 ppm to 1000 ppm; paragraphs [0024]-[0026]).
Regarding Claim 9, Chien discloses the combination of claim 10, and Chien further discloses wherein the olfactory effective amount is from about 1 to about 50 parts per million (ester compounds are present in an amount of between about 0.0001 and about 0.1 percent by weight, which is 1 ppm to 1000 ppm; paragraphs [0024]-[0026]).
Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.
Applicant argues that Chien does not teach a consumable acid that contributes to the sour taste of a consumable.
As set forth above, Chien discloses the combination a combination comprising an olfactory effective amount of a cyclohexanecarboxylic acid and a flavor compound selected from the group consisting of a consumable acid and a bitter-tasting substance (consumable comprises about 0.0001 to 0.1 percent (olfactory effective amount) of an ester compound of 5-CQA (consumable, cyclohexanecarboxylic acid) and aspartame (bitter flavor compound); paragraphs [0001]-[0003], [0026]-[0028], table 1).  Chien further discloses wherein the cyclohexanecarboxylic acid is (1S,3R,4R,5R)-3-[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propen-1-yl]oxyl-1,4,5-trihydroxycyclohexanecarboxylic acid (ester compound is selected from 5-CQA; paragraphs [0026]-[0028], table 1) and the flavor compound is the consumable acid (consumable comprises (consumable acid); paragraphs [0001]-[0003]; claim 3).  Chien further discloses a consumable (consumable; abstract).
It is noted that claims 6-10 are product claims.  Chien teaches the claimed combination.  Applicant does not claim a consumable acid that contributes to the sour taste of a consumable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al  (US 2012/0189750 A1)(hereinafter Chien) in view of Honkanen et al (US 2007/0026119 A1) (hereinafter Honkanen) for the reasons set forth in rejecting the claims in the last Office action.
Regarding Claim 1, Chien discloses a method of masking the taste of a consumable (method of modifying an off-taste in a consumable; paragraphs (0001], [0007], [0011]) comprising the step of adding an olfactory effective amount of
(1S,3R,4R,5R)-3-[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propen-1-yl]oxy]-1,4,5-trihydroxy-cyclohexanecarboxylic acid (consumable comprises between about 0.0001 and about 0.1 percent by weight (olfactory effective amount) of an ester compound of 5-CQA; paragraphs [0024]-[0028], table 1).
Chien does not disclose wherein said taste is sour. 
However, Honkanen discloses wherein said taste is sour (method of masking sour taste in consumables; abstract). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Chien, in order to have provided wherein said taste is sour, as previously disclosed by Honkanen, for providing ester compounds used in combination with consumable products in order to mask undesirable tastes (Honkanen; abstract; Chien; abstract).
Regarding Claim 2, Chien and Honkanen, in combination, disclose the method of claim 1, and Chien further discloses wherein the olfactory effective amount is from about 1 part per billion to about 1000 parts per million (ester compounds are present in an amount of between about 0.0001 and about 0.1 percent by weight, which is 1 ppm to 1000 ppm; paragraphs [0024]-[0026]).
Regarding Claim 3, Chien and Honkanen, in combination, disclose the method of claim 1, and Chien further discloses wherein the olfactory effective amount is from about 50 parts per billion to about 100 parts per million (ester compounds are present in an amount of between about 0.0001 and about 0.1 percent by weight, which is 1 ppm to 1000 ppm; paragraphs [0024]-[0026]).

Regarding Claim 5, Chien and Honkanen, in combination, disclose the method of claim 1, and Chien further discloses wherein said method further comprises the step of adding an olfactory effective amount of a compound selected from: (IS, 3R,4R,5R)-3,4-bis [[3-(3,4-dihydroxypheny 1)-1-oxo-2-propenyl]oxy]-1,5-dihydroxy-cyclohexanecarboxylic acid (consumable comprises 4,5-diCQ; paragraphs [0025]-(0028], table 1).

Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine the references and choose the specific combination to mask the sour taste of a consumable.
As set forth above, Chien discloses a method of masking the taste of a consumable (method of modifying an off-taste in a consumable; paragraphs (0001], [0007], [0011]) comprising the step of adding an olfactory effective amount of
(1S,3R,4R,5R)-3-[[3-(3,4-dihydroxyphenyl)-1-oxo-2-propen-1-yl]oxy]-1,4,5-trihydroxy-cyclohexanecarboxylic acid (consumable comprises between about 0.0001 and about 0.1 percent by weight (olfactory effective amount) of an ester compound of 5-CQA; paragraphs [0024]-[0028], table 1).  Honkanen discloses wherein said taste is sour (method of masking sour taste in consumables; abstract). Both the masking of taste using the claimed compound and the masking of a sour taste is taught by the .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art is directed to the masking of taste.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 15, 2021